DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-6 & 12-18 in the reply filed on 6/9/2021 is acknowledged.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-6 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, last step of claims 1 & 6 citing “forming a source and drain layer on a side of the interlayer dielectric layer…, and in a region not covered by the source and drain rd par. disclose different from what it claimed. The disclosure discusses two separated process steps for forming the source and drain layer. First, source and drain layer 6 covering entire surface of fourth film 34 (Fig. 5a), second, using a photoresist 4, removing the layer 6 & film 34 at a same time (Fig. 5b). Figs. 5a-b clearly show region/part of the fourth film 34 is covered by the layer 6 is removed and determined by a pattern of the photoresist 4, that is different from what claim citing “in a region not covered by the source and drain layer, removing the fourth film”. Based on the disclosure, it is understood that in the region not covered by the photoresist instead of the source and drain layer. In the other hand, if considering only Fig. 5b for this claimed process step, the removing step is not likely happened, because the layer 6 & film 34 already etched into patterns, and there is no region of the film 34 not covered by the layer 6 is removed. It is noted the specification refers to a metal film etched to form the source and drain layer, e.g. to remove the fourth film 34 which is covered by the region where metal film is not desired (specification, page 7, 3rd par.). Applicant is suggested to revise this process step based on the specification and Figs. 5a-b to clarify this confusion and to be in consistence. The examiner also acknowledges step S105 matching the claimed step, however, Figs. 5a-b and specification disclose differently. 
For best understanding and examination purpose, the above process step will be considered based on Figs. 5a-b, specification, best understanding of claim language, and/or any applicable prior arts.    
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over You (US 2012/0193624) in view of Wang et al. (US 2016/0254287). 
	Re claims 1, 5, 12 & 13, You teaches, Figs. 12-16, [0021, 0035, 0036, 0069], a method for fabricating an array substrate, a display panel and display device, comprising: 
-forming an active layer (13) on a substrate (10), and forming a gate layer (32) on a side of the active layer facing or away from the substrate (10), wherein the method further comprises: 
-forming an interlayer dielectric layer (40, 50) on a side of the active layer (13) away from the substrate (10), wherein the interlayer dielectric layer comprises a composite stack in a direction away from the substrate (10); 
-forming a via hole (45) extending from the interlayer dielectric layer (40, 50) to the active layer (13); and

wherein in the region not covered by the source and drain layer (60), removing the top film (50) in the interlayer dielectric layer (40, 50) at a same time as forming the source and drain layer (60), comprises: etching away the top film in the interlayer dielectric layer (40, 50) in the region not covered by the source and drain layer (60) by an etching process, at a same time as forming the source and drain layer (60).

    PNG
    media_image1.png
    365
    678
    media_image1.png
    Greyscale

You does not explicitly teach the interlayer dielectric layer comprises a first film, a second film, a thrid film and a fourth film.
Wang teaches the interlayer dielectric layer (50) comprises a first film, a second film, a thrid film and a fourth film (Fig. 4).
As taught by Wang, one of ordinary skill in the art would utilize the above teaching to obtain the interlayer dieelctric layer as claimed, because it aids in achieivng a compact and thin dielectric stack and avoiding wire breakage defect in through hole formed in the stack. 

Re claim 2, in combination cited above, Wang teaches the first film and the third film comprise silicon oxide (501), and the second film and the fourth film comprise silicon nitride (502) [0019]. 
Re claims 3 & 4, in combination cited above, Wang teaches the fourth film (502) has a thickness larger than or equal to 20 nm and smaller than or equal to 80 nm (e.g. 70-170 nm) [0044], wherein the first film (501), the second film (502) and the third film (501) have a thickness larger than or equal to 80 nm and smaller than or equal to 1000 nm (e.g. thickness of each layer 501 is from 50-150 nm, and thickness of each layer 502 is from 70-170 nm) [0044]. 
Re claim 14, You teaches forming the via hole (45) extending from the interlayer dielectric layer (40, 50) to the active layer (13) comprises: coating a photoresist layer (120) on the interlayer dielectric layer (40, 50); exposing the interlayer dielectric layer (40, 50) on which the photoresist layer (120) is coated by means of a mask (220) to remove a portion of the photoresist (120) to which the via hole (45) to be formed corresponds; and etching the interlayer dielectric layer (40, 50) to form the via hole (45)  (Figs. 11-13, [0061, 0062]).
5.	Claims 6 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over You as modified by Wang as applied to claims 1-5 above, and further in view of Cho et al. (US 2016/0187695).
	The teachings of You/Wang have been discussed above. 
	Re claims 6 & 15-18, You teaches the gate layer (31) is arranged on a side of the active layer (13) away from the substrate, and the method comprises: forming a buffer layer (11); forming a gate insulating layer (20) between the active layer (13) and the gate layer Wang teaches forming a planarization layer on the source and rain layer (61, 62) and forming a first electrode (pixel electrode 90) on the planarization layer (Fig. 8). 
You/Wang does not teach forming a light shielding layer between the substrate and the active layer; forming the buffer layer between the light shielding layer and the active layer; forming a passivation layer on the first electrode; forming a contact hole extending from the passivation layer to the source and drain layer; and forming a second electrode on the passivation layer, wherein the second electrode is connected with the source and drain layer through the contact hole.
Cho teaches a light shielding layer (110) between the substrate (105) and the active layer (ACT); forming the buffer layer (115) between the light shielding layer (110) and the active layer (ACT); forming a passivation layer (143) on the first electrode (150); forming a contact hole (CH1) extending from the passivation layer (155) to the source and drain layer (135); and forming a second electrode (170) on the passivation layer (155), wherein the second electrode (170) is connected with the source and drain layer (135) through the contact hole (CH1) (Figs. 14-17, [0060]).
As taught by Cho, one of ordinary skill in the art would utilize the above teaching and incorporate into You/Wang teaching to obtain light shielding layer, planarization layer, passivation layer and second electrode as claimed, because it aids in achieving a complete device structure that capable of preventing color mixing between pixels.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Cho in combination Young/Wang due to above reason.
Conclusion
 6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/16/21